Citation Nr: 1108410	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty as a member of the U.S. Army Reserve from December 1986 to May 1987 and as a member of the Tennessee National Guard from February 2003 to July 2004, in addition to other intermittent periods of active and inactive duty for training.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied entitlement to the benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in September 2008 to ensure compliance with due process requirements.  Although the September 2010 VA spine examination and subsequent addenda do not fully comply with the Board's examination request, the Board finds that sufficient information has been provided to enable a grant of the service connection benefit sought.  Thus, no prejudice can flow to the Veteran from any noncompliance with the prior remand requests, and the Board will now proceed with adjudication of the claim.  


FINDINGS OF FACT

1.  Spinal defect, infirmity, or disorder is not shown to have been officially noted at the time of this Veteran's entrance into service, and evidence of any low back injury or disease that may have existed prior to service is not clear and unmistakable in nature.  As a result, the Veteran is legally presumed to have been in sound condition at the time that she was accepted and enrolled for service with regard to the low back.  

2.  The Veteran received treatment for complaints of low back pain during active military service, with relatively continuous complaints of ongoing low back pain since service.    

3.  She is currently diagnosed with chronic low back pain with associated paraspinous muscle spasm, medically found most likely to represent chronic lumbar strain.

4.  Resolving all reasonable doubt in favor of the Veteran, her chronic lumbar strain is found to be attributable to her active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, chronic lumbar strain was incurred in or aggravated by her active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  As will be discussed in full below, the Board finds that service connection is warranted for the claimed low back disorder; therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought.  It is important to note, however, that the AOJ has provided notice with respect to the process by which an initial disability rating and effective date would be assigned in the event that service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); VA correspondence to Veteran, November 2008.


Service Connection

The Veteran seeks service connection for a low back disorder, which she contends initially manifested in service.  In order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed).  

Here, the Veteran describes initial onset of back pain in the late 1980s during a period of Reserve service.  See VA examinations, September 2010 & August 2005 (collectively describing onset in or around the period from 1986 to 1989).  The record does not establish the date or circumstances of a particular injury with sufficient specificity to determine the Veteran's duty status on the given date of any such back injury.  Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation.  Id.  

In this instance, there is insufficient evidence of record to rebut the presumption of soundness.  There is no officially noted low back disorder in existence upon entry into active military service.  Any anecdotal evidence of the onset of low back pain in the late 1980s does not constitute clear and unmistakable evidence of a pre-existing injury or disease, particularly as the Veteran's service status on the date of any such injury cannot be determined given the evidence of record.  As such, the Board must proceed with analysis of this claim as one of traditional service connection, rather than a claim pertaining to aggravation of a preservice disability.  38 C.F.R. §§ 3.303, 3.304. 

In this regard, the Veteran's service treatment records show recurrent complaints of low back pain during a period of active duty service.  For example, the Veteran is prescribed Tylenol #3 for back pain in January 2004.  She described worsening back pain after riding on a severely potholed road while stationed in Kuwait.  Service treatment records, December 2003.  Following discharge from active duty service, the Veteran continued to seek medical treatment for sporadic low back pain.  See, e.g., Private treatment record, October 2004.  VA treatment records note no spinal deformity, but document the presence of paraspinal muscle tenderness upon palpation.  See, e.g., VA Emergency department note, June 2009.  

In an August 2005 VA spine examination, the Veteran described her low back pain as a 10 out of 10 in intensity.  The sharp and achy pain was described as intermittent in nature without functional impairment.  After a thorough physical examination of the patient with range of motion testing, the examiner diagnosed lumbar paraspinal muscle spasm.  The examiner failed to provide an adequate nexus opinion at that time.  Thus, among other evidentiary development requested by the Board in a September 2008 remand, the Board requested an additional VA spine examination with particular findings as to etiology or causation of any diagnosed spine disorder. 

The requested VA spine examination was conducted in September 2010.  After initially being unable to identify the time of onset of her back pain, the Veteran recalled a painful fall in 1986.  She described now having pain at the level of 8 out of 10 on a scale of severity, occurring on a daily basis.  The Veteran took medication for her low back pain, but no physical therapy or injections.  The examiner's physical findings were described.  Left paraspinous muscles only were shown to be tender to palpation.  Range of motion was limited due to pain.  Reviewed lumbar spine x-rays were described as showing no significant degenerative change, fracture, spondylolisthesis, or dislocation.  Based upon the foregoing, the examiner diagnosed chronic low back pain found to be "most likely chronic lumbar strain" with associated paraspinous muscle spasms.  The examiner opined that it is less likely that the patient's back condition is service-connected, but did not provide a medical rationale for this opinion.  

An addendum was requested to clarify the rationale and obtain opinions in compliance with the Board's remand instructions with regard to legal determinations necessary for an aggravation analysis in November 2010.  A practitioner other than that which had conducted the preceding personal examination of the Veteran opined that there is no chronic acquired back disability, but rather impermanent symptoms of muscle spasms with fluctuating improvement.  This practitioner also stated however, that the Veteran's underlying low back condition is at least as likely as not aggravated by her service, although not aggravated by her service-connected bilateral knee disabilities as she has also asserted.  VA examination addenda, dated in November & December 2010.  A medical rationale for the opinions remains lacking and is not included in the reports provided.  

















(CONTINUED ON NEXT PAGE)

Subsequently, the Veteran asserted that the examination in question was inadequate for a service connection determination and that no x-rays had been taken of her back, at least since the August 2005 VA examination.  However, the Board is required to view the body of evidence as a whole and in this instance, finds that the medical evidence of record is collectively sufficient to establish continuity of low back complaints since active military service to the present day, with a diagnosed condition of chronic lumbar strain.  When all reasonable doubt is resolved in favor of the Veteran, the necessary elements for service connection are met.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for chronic lumbar strain is granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


